Citation Nr: 1712044	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1968, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

In February 2014 and November 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development, and the case has since been returned to the Board.  As will be explained in greater detail below, the Board finds that the AOJ substantially complied with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the September 2016 supplemental statement of the case, additional evidence was added to the record, including VA treatment records.  With regard to current issues of service connection for bilateral hearing loss and tinnitus, the additional evidence is not pertinent to his claims as the treatment records merely note ongoing treatment for bilateral hearing loss.  As such, the Veteran is not prejudiced by the Board proceeding to the merits of his appeal. 38 C.F.R. § 20.1304(c) (2016).

In October 2015, the AOJ denied a rating in excess of 20 percent for service-connected diabetes mellitus, and a rating in excess of 30 percent for service-connected anxiety disorder, NOS.  Subsequently, in November 2015, the Veteran entered a notice of disagreement as to the propriety of the ratings assigned to those disabilities.  The RO has not issued a statement to the case with respect to these issues.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

This appeal is being processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss was not present in service, did not manifest to a compensable degree within one year of discharge, and it is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The Veteran's current tinnitus was not present in service, did not manifest to a compensable degree within one year of discharge, and it is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Here, VA's duty to notify was accomplished in March 2006 letters.  With respect to the duty to assist, the Veteran's service treatment records and post-service treatment records, including VA treatment records, are associated with the claims file.  He was also provided with a VA examinations in May 2006, April 2014, January 2016, and August 2016.  The Board finds that the August 2016 VA examination is adequate to adjudicate the Veteran's claims as it is based on a review of the record, to include his lay statement, and contains a clear conclusion and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, lay statements in support of his claim, including his May 2011 testimony before the undersigned Acting Veterans Law Judge, are associated with the record.

Finally, the Board finds that there was substantial compliance with prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In the prior remands, the Board directed the AOJ to obtain any reports associated with a VA fee-based hearing evaluation that occurred around August 2013, as well as any outstanding VA treatment records.  A review of the record shows that records related to the VA fee-based evaluation in 2013 were associated with record, as were updated VA treatment record dated through June 2016.  The Board then directed the AOJ to schedule the Veteran for a new VA audiological examination by an audiologist other than the audiologist who performed the May 2006 VA examination.  In January 2016, he underwent another VA examination; however, the May 2006 audiologist performed the examination.  Therefore, the AOJ afforded the Veteran a new VA examination in August 2016 by a different audiologist, and the examiner adequately addressed the questions posed in the November 2015 remand.  Accordingly, the Board finds that there has been substantial compliance with the November 2015 directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

The Veteran has not alleged that VA failed to fulfill its duty notify or assist in the development of his claims, nor has he identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Analysis

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus as a result of his military service.  In his February 2006 claim, the Veteran alleged that hearing loss and tinnitus began in 1968, the year he was discharged from service, and that both problems were due to in-service acoustic trauma.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests listed chronic diseases, including organic diseases of the nervous system such as hearing loss or tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Although hearing thresholds may demonstrate some level of hearing loss under Hensley, a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

The Court has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)."  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson, supra.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted above, in his February 2006 claim, the Veteran alleged that hearing loss and tinnitus began in 1968, the year he was discharged from service, and that both problems were secondary to acoustic trauma.  

In an April 2006 statement, the Veteran reported that he was a M-60 machine gunner.  He also submitted a service personnel record that indicated that, effective May 1967, he was appointed to a crew service team for machine gun, M60, etc.

During his May 2006 VA examination, the Veteran reported in-service exposure to hazardous noise in the form of firearms, machine guns, mortars, firing range, helicopters, tanks, heavy artillery, explosions, demolitions, aircraft engines, flight lines, and working as a truck driver.  Post-service noise exposure included working as a truck driver, working in factories and machine shops, and being around electrical generators, power tools, chainsaws, lawn mowers, and weed eaters.  With regard to the onset of his tinnitus, he stated that it was after he was discharged from service,  With regard to the onset of his hearing loss, the Veteran stated that he had gradual hearing loss for forty years.

The Veteran is competent to report in-service noise exposure; that he experienced increasing hearing problems following active service; and that it has continued since then.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  His reports of in-service noise exposure are credible and consistent with the type and circumstances of his military service, to include his duties as a cargo handler and his military personnel records.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Veteran's exposure to noise during his military service is established.

Furthermore, the Veteran has current bilateral hearing loss.  Specifically, his bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, the May 2006 VA audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
60
65
60
LEFT
15
15
65
70
65

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 100 bilaterally.  Audiometric results from the January 2016 and August 2016 VA examinations also demonstrate a hearing loss disability as defined in 38 C.F.R. § 3.385.  Moreover, given the nature of the disability, the Veteran is competent to say that he experiences tinnitus, and the Board finds no reason to question his credibility as to that fact.  Therefore, the remaining inquiry is whether his bilateral hearing loss and tinnitus are related to his military service.

Review of the Veteran's active duty service treatment records reveals three audiograms in December 1965, April 1966, and December 1968.  During the Vietnam era, the standards for reporting service department audiometric test results were changed from the standards set forth by the American Standards Association (ASA) to the International Standards Organization-American National Standards Institute (ISO) standard.  For audiometric test results dated prior to January 1, 1967, it is presumed that the ASA standard was used.  For audiometric test results dated between January 1, 1967, and December 31, 1970, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The Board has reviewed the December 1968 audiogram with both the ASA and ISO standards in mind, and finds that the December 1968 audiogram utilized the ASA standard and conversion to ISO is necessary.  Reading the December 1968 audiogram as utilizing ISO standards would demonstrate more of an improvement in hearing acuity from entrance to discharge.  Thus, interpreting the December 1968 audiogram as utilizing ASA standards is more beneficial to the Veteran.

The Board has converted his puretone threshold result from ASA standards to ISO standards to facilitate its analysis.  The ASA is listed first, and the ISO equivalent is listed in parenthesis.

A December 1965 pre-entrance examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

An April 1966 entrance examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
0 (10)
5 (15)
5 (10)
LEFT
15 (30)
0 (10)
5 (15)
15 (25)
20 (25)

With regard to the April 1966 audiometric results, although the converted results demonstrate some level of hearing loss, see Hensley, supra, the recorded results do not meet VA definition of a hearing loss disability under 38 C.F.R. § 3.385.  Therefore, no hearing loss disability preexisted service.  See McKinney, supra.

The Veteran's December 1968 discharge examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
-
0(5)
LEFT
5(20)
0(10)
0(10)
-
5(10)

In his December 1968 report of medical history, despite reporting other medical problems, the Veteran explicitly denied any problems with hearing loss or ear trouble.

As noted above, the Veteran underwent a VA examination in May 2006, and an addendum opinion was obtained from the same examiner in April 2014.  Although the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to his military service, as noted in the February 2014 and November 2015 remand, the examiner's rationale was inadequate because she relied upon the absence of hearing loss at discharge and did not consider the Veteran's lay statements concerning the onset and continuity of symptoms.

In his November 2007 notice of disagreement, the Veteran reiterated his contention that his hearing loss and tinnitus were due to acoustic trauma while serving in Vietnam.

In May 2011, the Veteran testified before the undersigned at the RO.  He reported in-service noise exposure including weapons fire, artillery, diesel motors, and generators, and that he was not afforded hearing protection while serving in Vietnam.  He stated that after being involved in fire fights, his ears would be ringing loudly, and that he had trouble hearing others.  He also reported that he had problems with his hearing and tinnitus at the time of his discharge. The Veteran's spouse testified that, although they were married less than one year after his discharge, she did not notice a problem with his hearing until later on in life.

In August 2013, the Veteran underwent a VA audiological assessment.  He reported a bilateral hearing problem, as well as hearing noises in both ears.  As to the onset of his hearing problem and how long it had existed, he did not respond.

In January 2016, the Veteran was scheduled for a new VA examination.  However, contrary to the Board instruction the examination was performed by the same audiologist who performed the May 2006 VA examination.  Moreover, the examiner merely reiterated her May 2006 and April 2014 opinions, which were previously found to be inadequate.

To ensure compliance with the November 2015 remand directives, the AOJ scheduled the Veteran for new VA examination in August 2016 by a different audiologist.  The examiner noted that his claims file was reviewed.  The examiner diagnosed with Veteran bilateral sensorineural hearing loss, but opined that both bilateral hearing loss and tinnitus were not related to his military service.  With regard to the Veteran's right ear hearing loss, the examiner noted that hearing in the right ear was within normal limits at both entrance and discharge, and there was no significant shift during service.  Moreover, the examiner noted that there were no documented concerns related to hearing loss in his service treatment records.

With regard to the Veteran's left ear hearing loss, the examiner noted that he displayed some level of left ear hearing loss at 6000 Hertz at entrance.  However, 6000 Hertz is not considered under 38 C.F.R. § 3.385.  The examiner also stated that had the Veteran's hearing been aggravated by his military service, there would have been a shift at 4000 Hertz because that frequency is most affected and vulnerable to noise exposure.  Based upon the fact that the Veteran's hearing acuity at 4000 Hertz during his December 1968 examination was within normal limits, it was less likely than not that his left ear hearing was aggravated by his in-service noise exposure.  

The examiner also noted that the Veteran had significant post-service noise exposure due to being a truck driver for approximately forty years.  Moreover, citing a medical treatise, the examiner reasoned that once exposure to noise is discontinued, there was no significant further progression of hearing loss as a result of the noise exposure.  Thus, the examiner concluded that the worsening of the Veteran's hearing after service was not related to his in-service noise exposure.

With regard to tinnitus, the Veteran reported that he noticed "noises" sixteen years prior.  The examiner opined that his tinnitus was not related to his military service.  The examiner reasoned that there was no documented complaint of tinnitus in his service treatment records, nor was there any evidence of hearing loss during service.  Moreover, the examiner rationalized that given that the Veteran reported tinnitus beginning only sixteen years prior, it was less likely than not that his hearing loss was related to his military noise exposure that occurred thirty two years prior to that point.  Instead, the examiner opined that tinnitus was likely related to the Veteran's hearing loss, which the examiner attributed to his post-service noise exposure.

The Board finds that the preponderance of the evidence is against the claims.  The August 2016 VA opinion is the most probative evidence of record.  The VA audiologist is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinion reflects consideration of the Veteran's history, to include his in-service and post-service noise exposure, and his statements concerning the onset of his hearing problems, and it makes clear the basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A] medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, there is no medical opinion of record to the contrary.  Therefore, the Board accords great probative weight to this opinion.

The Board acknowledges the Veteran's contention that his bilateral hearing loss and tinnitus are related to his military service.  While he is competent to report his in-service noise exposure, he is not competent to opine on complex medical questions such as the etiology of his current hearing loss disability or tinnitus.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation or aggravation of a hearing loss or tinnitus disability involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of his hearing loss disability or tinnitus requires a specialized understanding of the medical nature and pathology of the disorder(s), which he has not been shown to have.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's lay statements are not considered competent on that issue.

Moreover, the Board finds that the Veteran may not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include disabilities of the central nervous system, including hearing loss and tinnitus, service connection would not be warranted unless the hearing loss manifested to a compensable degree within a year of the Veteran's release from active service in December 1968, or if he exhibited a continuity of symptomatology since that time.

In this case, there is no competent evidence of record which demonstrates that bilateral hearing loss manifested to a compensable degree within one year from discharge.  Moreover, the Board finds that the Veteran's reports of onset and continuity of his hearing problems and tinnitus are not credible as there are inconsistent with other evidence of record, including his own lay statements.  As noted above, in weighing credibility, VA may consider, among other things, inconsistent statements and consistency with other evidence of record.  See Caluza, supra.

While the Veteran is competent to report his in-service noise exposure, and his descriptions are consistent with the circumstances of his service, his reports of the onset of his hearing problems and tinnitus have been inconsistent.  For example, while he reported problems with hearing loss and tinnitus since 1968 in his April 2006 claim, during the August 2016 VA examination, he stated that tinnitus began only sixteen years prior (2000).  Moreover, the Veteran's spouse stated that she did not notice his hearing problems until later in life, despite being married to him less than one year from his discharge.  Finally, and most significantly, despite the Veteran's statements in furtherance of his claims, he explicitly denied any problems with his ears or hearing loss on his December 1968 report of medical history, despite reporting other medical problems.  Given these inconsistencies, the Board finds that his lay statements concerning the onset and continuity of his hearing loss symptoms are not credible and, therefore, are not probative.

In conclusion, for all of the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports the required elements of his claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


